                 Case 3:19-cv-03132-WHO Document 32 Filed 08/02/19 Page 1 of 3



 1   JENNER & BLOCK LLP
     David R. Singer (Cal. Bar No. 204699)
 2   dsinger@jenner.com
     633 West 5th Street, Suite 3600
 3   Los Angeles, CA 90071-2054
     Phone:       (213) 239-5100
 4   Facsimile:    (213) 239-5199

 5   JENNER & BLOCK LLP
     Andrew H. Bart (pro hac vice)
 6   abart@jenner.com
     Jacob L. Tracer (pro hac vice)
 7   jtracer@jenner.com
     919 Third Avenue, 39th Floor
 8   New York, NY 10022-3908
     Phone:       (212) 891-1600
 9   Facsimile: (212) 891-1699

10   Attorneys for Defendant
     The Trustees of Princeton University
11

12                                    UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14                                          SAN FRANCISCO DIVISION

15

16   UAB “PLANNER5D” d/b/a PLANNER 5D,                  Case No. 3:19-cv-03132-WHO
17                                Plaintiff,            REQUEST FOR JUDICIAL NOTICE IN
                                                        SUPPORT OF THE MOTION BY THE
18          v.                                          TRUSTEES OF PRINCETON UNIVERSITY
                                                        TO DISMISS THE COMPLAINT
19   FACEBOOK INC.; FACEBOOK
     TECHNOLOGIES, LLC; THE TRUSTEES OF                 Complaint Filed: June 5, 2019
20   PRINCETON UNIVERSITY; DOES 1-200;
     ABC CORPORATIONS 1-20; and XYZ                     Hearing Date: November 6, 2019
21                                                      Hearing Time: 2:00 p.m.
     UNIVERSITIES 1-20,
22                                                      Judge: Honorable William H. Orrick
                                  Defendants.           Courtroom: 2
23

24

25

26

27

28

                                        REQUEST FOR JUDICIAL NOTICE
                          IN SUPPORT OF PRINCETON UNIVERSITY’S MOTION TO DISMISS
                                          Case No. 3:19-cv-03132-WHO
              Case 3:19-cv-03132-WHO Document 32 Filed 08/02/19 Page 2 of 3



 1                                    REQUEST FOR JUDICIAL NOTICE
 2          Pursuant to Federal Rule of Evidence 201, Defendant The Trustees of Princeton University

 3   (“Princeton”) respectfully requests that the Court take judicial notice of the following exhibits in

 4   connection with its concurrently-filed Motion to Dismiss the Complaint:

 5          1.      Attached hereto as Exhibit 1 is a true and correct copy of the Terms of Service of the Planner

 6   5D project, version 01 (April 18, 2012).

 7          2.      Attached hereto as Exhibit 2 is a true and correct copy of a letter from Marc N. Bernstein,

 8   The Business Litigation Group P.C., to Ramona E. Romero, Princeton University (March 14, 2019).

 9                                                   ANALYSIS
10          Federal Rule of Evidence 201 provides that a court may take judicial notice of any fact that is “not

11   subject to reasonable dispute in that it is . . . capable of accurate and ready determination by resort to

12   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Thus, a court may

13   “consider ‘documents whose contents are alleged in a complaint and whose authenticity no party questions,

14   but which are not physically attached to the pleading’ without converting a motion to dismiss under Rule

15   12(b)(6) into a motion for summary judgment.” Moore v. Trader Joe’s Co., No. 4:18-cv-4418-KAW, 2019

16   WL 2579219, at *2 (N.D. Cal. June 24, 2019) (quoting Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994),

17   overruled on other grounds by Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002)).

18          Exhibits 1 and 2 are judicially noticeable as documents whose contents are alleged in the complaint

19   and whose authenticity no party questions, but which are not physically attached to the pleading. The

20   Complaint quotes from portions of Exhibit 1 throughout. See Compl. ¶¶ 31, 45. The Court may therefore
21   take judicial notice of the entire document. See Salinas Valley Mem’l Healthcare Sys. v. Monterey
22   Peninsula Horticulture, Inc., No. 17-cv-7076-LHK, 2019 WL 2569545, at *4 (N.D. Cal. June 21, 2019)
23   (taking judicial notice of contract referenced in complaint). The Complaint also expressly references
24   Exhibit 2, see Compl. ¶ 55, rendering it judicially noticeable. See Kao v. Abbott Laboratories Inc., No.
25   17-cv-2790-JST, 2017 WL 5257041, at *3 (N.D. Cal. Nov. 13, 2017) (taking judicial notice of party’s

26   letter that was “explicitly referenced in the complaint”).

27

28
                                                         1
                                         REQUEST FOR JUDICIAL NOTICE
                           IN SUPPORT OF PRINCETON UNIVERSITY’S MOTION TO DISMISS
                                           Case No. 3:19-cv-03132-WHO
              Case 3:19-cv-03132-WHO Document 32 Filed 08/02/19 Page 3 of 3



 1                                              CONCLUSION
 2          For the foregoing reasons, Princeton respectfully requests that the Court take judicial notice of

 3   Exhibits 1 and 2 and consider those exhibits in connection with its concurrently-filed Motion to Dismiss

 4   the Complaint.

 5

 6   Dated: August 2, 2019                                      JENNER & BLOCK LLP

 7                                                         By: /s/ Andrew H. Bart
                                                                   Andrew H. Bart (pro hac vice)
 8
                                                                Attorneys for Defendant
 9                                                              The Trustees of Princeton University
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                        2
                                        REQUEST FOR JUDICIAL NOTICE
                          IN SUPPORT OF PRINCETON UNIVERSITY’S MOTION TO DISMISS
                                          Case No. 3:19-cv-03132-WHO
